Order entered October 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00560-CR

                    JOSE DAVID GUTIERREZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F16-23201-H

                                     ORDER

      Retained counsel Jeffery King filed appellant’s brief on September 25, 2020.

Thereafter, the State Bar of Texas notified the Court that counsel was no longer

eligible to practice law in the State of Texas. We notified counsel by letter dated

October 5, 2020 that he was being removed from this case due to his ineligibility to

practice law; to date, counsel has not responded and remains listed as ineligible on

the State Bar of Texas website.
      On January 31, 2020, the trial court made certain findings of fact which were

filed in a supplemental clerk’s record, including a finding that appellant is indigent.

In light of this, we ORDER the trial court to appoint, WITHIN FOURTEEN

DAYS OF THE DATE OF THIS ORDER, an attorney to represent appellant in

the appeal. We ORDER Dallas County District Clerk Felicia Pitre to file a

supplemental clerk’s record with the new appointment of counsel within TEN

DAYS of the date of the appointment.

      We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo Clinton, Presiding Judge, Criminal District Court No. 1; Dallas County

District Clerk Felicia Pitre; Jeffery King; the Dallas County District Attorney’s

Office, Appellate Division; and to Jose David Gutierrez, TDCJ #02263812, Allred

Unit, 2101 FM 369 North, Iowa Park, TX 76367.

      The appeal is ABATED to allow the trial court to comply with this order. It

shall be reinstated twenty-four days from the date of this order or when the

supplemental record is received, whichever is earlier.



                                              /s/    BILL PEDERSEN, III
                                                     JUSTICE